F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 25 1999
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    SYLVIA MARTINEZ; MICHELLE
    ARCHULETA; CHRISTINA
    ARCHULETA; YVONNE LOVATO;
    ROBERTA AMAYA, individually
    and on behalf of all others similarly
    situated,                                          No. 98-2327
                                                (D.C. No. CIV-93-1156-LH)
                Plaintiffs-Appellees,                   (D. N.M.)

    v.

    BENJAMIN J. ROSCOE, Owner of
    Valle Del Norte Apartments,

                Defendant-Appellant,

    and

    GERALDINE M. ROSCOE, Owner
    of Valle Del Norte Apartments,

                Defendant.




                             ORDER AND JUDGMENT         *




Before TACHA , McKAY , and MURPHY , Circuit Judges.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiffs, tenants of a federally subsidized apartment complex owned by

defendants, sued to enforce rights secured by the subsidy program. The district

court granted permanent injunctive relief. The district court later granted a

second permanent injunction and awarded plaintiffs attorney’s fees as a sanction

for defendants’ violation of the first injunction. We affirmed the relief granted by

the district court on appeal.   See Martinez v. Roscoe , 100 F.3d 121 (10th Cir.

1996). Defendants then moved the district court for relief from that court’s prior

orders and for sanctions, and moved to quash the entry of appearance of substitute

counsel for plaintiffs as a violation of the court’s local rules. The district court

denied the motions. Defendant Benjamin J. Roscoe appeals pro se. Plaintiffs

move for attorney’s fees and costs under Fed. R. App. P. 38 on the basis that the

appeal is frivolous. We have jurisdiction under 28 U.S.C. § 1291.

       We review the district court’s denial of defendants’ motion for relief from

prior orders under Fed. R. Civ. P. 60(b) for abuse of discretion.    See DeVargas v.

Montoya , 796 F.2d 1245, 1248 (10th Cir. 1986),       overruled on other grounds by

Newcomb v. Ingle , 827 F.2d 675 (10th Cir. 1987). We review the district court’s

                                            -2-
denial of sanctions against plaintiffs’ counsel for abuse of discretion.    See

Portales Nat’l Bank v. Smith (In re Byrd, Inc.)     , 927 F.2d 1135, 1137 (10th Cir.

1991). We review the district court’s interpretation and application of its local

rules for abuse of discretion.   See Hernandez v. George , 793 F.2d 264, 266

(10th Cir. 1986).

       We have reviewed the briefs and the record and find that this appeal is

frivolous. The judgment of the United States District Court for the District of

New Mexico is AFFIRMED for substantially the same reasons set forth in the

district court’s memorandum opinion and order entered on November 10, 1998.

Plaintiffs’ motion for attorney’s fees and costs is granted. The case is

REMANDED for a determination of the fee award. The mandate shall issue

forthwith.



                                                         Entered for the Court



                                                         Michael R. Murphy
                                                         Circuit Judge




                                             -3-